                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    SCOTT FIELDS                                     §
                                                     §   Civil Action No. 4:18-CV-821
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    CITY OF SHERMAN, TEXAS, ET AL.                   §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On December 5, 2019, the report of the Magistrate Judge (Dkt. #57) was entered containing

    proposed findings of fact and recommendations that Defendant Office of the Attorney General for

    the State of Texas’s Motion to Dismiss (Dkt. #44) be granted and each of Plaintiff’s claims as to

    the Attorney General for the State of Texas be dismissed with prejudice.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Defendant Office of the Attorney General for the State of
.
    Texas’s Motion to Dismiss (Dkt. #44) is GRANTED, and each of Plaintiff’s claims as to the

    Attorney General for the State of Texas are DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED.

            SIGNED this 22nd day of January, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
